Citation Nr: 1532723	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-15 522	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to June 1983, and from May 1985 to July 1992, which included duty in the Persian Gulf.  He also served in the Army Reserves from 1992 to 2001.  The Veteran died in October 2001 and the appellant is his surviving spouse. 

This was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the claims file currently resides with the VA RO in Atlanta, Georgia. 

In June 2010, the appellant was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, a Veterans Law Judge was located in Washington, D.C., and the appellant was located at the VA RO Montgomery, Alabama.   A transcript of this hearing is of record. 

The Board remanded the case for evidentiary development in November 2010.  The Veterans Law Judge who presided over the June 2010 retried, and the case was remanded by the Board again in August 2012 to afford the appellant an opportunity to present testimony before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2014). 

While a December 2014 brief submitted to the Board from the appellant's representative requesting a transcript from this hearing, and a July 2015 brief submitted to the Board from the appellant's representative requested that the appellant be scheduled for such a hearing, in point of fact the appellant was scheduled for a videoconference before a Veterans Law Judge in January 2013 but failed to attend the hearing.  As such, no further action with respect to any aspect involved with a hearing is indicated.  Another brief submitted to the Board from the appellant's representative in July 2015 waived initial RO consideration of all evidence received since the most recent supplemental statement of the cases issued in July 2012.   

A medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 was completed and received in April 2015.  The appellant was provided with a copy of this shortly thereafter and offered the opportunity to respond.  No substantive response to the April 2015 VHA opinion has been received. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran's file is also contained in the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The sole document in the Veteran's VBMS at the time of this writing is the December 2014 brief submitted to the Board from the appellant's representative referenced above.  

FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as pancreatic cancer. 

2.  Service connection was not in effect for any disabilities at the time of the Veteran's death.    

3.  Pancreatic cancer was not shown in service or within one year of the Veteran's discharge.   

4.  A disability of service origin did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to claims for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 
2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in August 2009 that informed her of her and VA's respective responsibilities in obtaining evidence and information and advised her of the elements necessary to establish entitlement service connection for the cause of the Veteran's death.  In particular, this letter, as required by Hupp, provided the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death (in this case, none) and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Vetean's death based on a previously service-connected condition as well as one not yet service-connected.  This letter also provided the appellant with notice as to how VA determines an effective date, the form of which, as applicable to the instant appeal, supplies her with the notice required by Dingess/Hartman, supra.  While the Board recognizes that the August 2009 letter was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case dated in November 2009 and July 2012.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veterans' available service treatment records (STRs) and service personnel records (SPRs) have been obtained, as have VA clinical records.  Also received were medical references and articles submitted by the appellant, and a July 2012 response from the U.S. Army Institute of Public Health indicating that the Veteran was not exposed to toxins from the March 1991 Khamislyah, Iraq munitions demolition.  

Additionally, the aforementioned VHA medical opinion completed in April 2015 addressed the matter of whether the Vetean's death may be related to service, to include the theories of entitlement asserted by the appellant.  The medical professional who completed this opinion considered all of the pertinent evidence, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the medical professional offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  
See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

As indicated previously, the Board remanded the appellant's claim for evidentiary development in November 2010.  The additional available STRs and SPRs and service department determination as to the Vetean's exposure to toxins during his service in the Persian Gulf requested in this remand were obtained, and the VA medical opinion requested in this remand was accomplished in July 2012.  As such, and with the further VHA opinion completed in April 2015 that adequately addressed the inadequacies found in the July 2012 opinion, the Board finds that there has been substantial compliance with the November 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board finds that VA has satisfied its duty to assist.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, and as previously indicated, in June 2010, the Veteran received an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2010 hearing, the presiding Veterans Law Judge noted the issue on appeal and testimony was received from the appellant as to why she believes service connection should be granted for the cause of the Vetean's death.  The possibility of pertinent outstanding records was referenced and, as indicated above, in light of the appellant's testimony, additional development was accomplished, to include securing SPRs, additional STRs, and a VHA medical opinion.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge who conducted the June 2010 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's October 2001 death certificate lists the immediate cause of death as pancreatic cancer.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The STRs do not reflect pancreatic cancer, nor is such disease shown within the one year post service presumptive period, following either period of active duty, for "chronic" disabilities such as cancer.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the appellant asserts that the Veteran developed pancreatic cancer due to exposure to hazardous chemicals in performing his duties during his time in the Persian Gulf from September 1990 to March 1991.  She also, based on what she said was a conversation with a VA physician in 2001, asserts that the Veteran's cancer was the result of a "10-year growth" that began during active service, and that the Veteran had abdominal pain from as early as 1993 that was a precursor of his pancreatic cancer. 

Summarizing the pertinent evidence with the above criteria and contentions in mind, the STRs from the Veteran's first period of active duty, to include the reports from the June 1983 separation examination and medical history collected at that time, are silent for any relevant complaints or findings.  Similarly, the STRs from the Veteran's second period of active duty, to include a report from a July 1991 periodic examination and medical history, do reflect any relevant findings or complaints.  A March 1998 examination completed for reserve duty purposes is silent for any indicia of the condition at tissue, and laboratory testing conducted at that time revealed a glucose reading of 96. 

A VA outpatient treatment record dated in February 2001 reflected complaints of yellow eyes/skin, dry itchy skin, lower abdominal mild pain, and diarrhea.  The Veteran at that time reported he noted onset of jaundice about two weeks prior; diarrhea about one week prior; and yellow stools about two weeks prior.  Shortly thereafter in February 2001, the Veteran underwent a sonogram of the abdomen that showed the possibility of a mass in the head of the pancreas that required further study.  A March 2001 CT of the abdomen revealed a pancreatic head mass and a laparotomy later in March 2001 revealed moderately differentiated pancreatic cancer.  In June and July 2001, the Veteran received radiation and chemotherapy, and he expired in October 2001 after being admitted for palliative care. 

In July 2012, a VA medical professional, who noted review of the Veteran's VA claims file and the aforementioned July 2012 response from the U.S. Army Institute of Public Health indicating that the Veteran was not exposed to toxins from the Khamisiyah, Iraq munitions demolition, concluded that the etiology of the Veteran's pancreatic cancer was his 40 pack year history of smoking.  The opinion noted that the Veteran had an extremely low risk of cancer associated with his exposure to in-service environmental hazards, and that the leading environmental cause of pancreatic cancer was smoking.  

The Board in its November 2010 remand found the July 2012 opinion to be inadequate to the extent that it did not address the appellant's contention that a VA physician told her that the Veteran's pancreatic tumor was a "ten-year growth," or the assertion that the Veteran complained of abdominal discomfort as early as 1993.  The Board also found that the clinician did not address whether or not the Veteran's in-service environmental hazard exposure at least as likely as not aggravated any pancreatic symptoms which subsequently led to pancreatic cancer. 

In its January 2015 request for a VHA opinion, and after conceding therein that it was reasonable to conclude that the Veteran was exposed to some environmental and chemical hazards during his time in the Persian Gulf, the Board asked the medical expert to render opinions as to whether it was at least as likely as not that the Veteran's pancreatic cancer was caused or aggravated by any incident of his service, to include presumed exposure to environmental and chemical hazards while serving in the Persian Gulf; that complaints of abdominal discomfort as early as 1993 were a manifestation of or related to the pancreatic tumor; or that the Veteran's pancreatic cancer may have developed over a 10 or more-year time period. 

The answer to all three questions posed to the expert who completed the April 2015 VHA opinion were negative to the Veteran.  First with respect to her conclusion that there was less than a 50 percent probability that the Veteran's pancreatic cancer was caused or aggravated by exposure to environmental and chemical hazards while serving in the Persian Gulf, she noted that the Veteran "had a 40 pack year tobacco use history, which is associated with pancreas cancer."  She also supported her conclusion with citation to an Environmental Surveillance Program memorandum by the National Cancer Institute said to have gauged the risk of developing cancer as a result of exposure to oil fires by individuals such as the Veteran as "1 in a billion."  

She also discussed the article submitted by the appellant in support of her claim in May 2008, "Health Consequences of Depleted Uranium Weapons used by U.S. and British Forces," which included, as highlighted by the appellant, a chart indicating that there was an increase in pancreatic cancer cases in military participants exposed to depleted uranium.  The expert explained that the incidence of pancreatic cancer in the study was 2.8 percent, which was the same as the current incidence of pancreatic cancer in the general population of the United States.  She also emphasized as follows: 

A case control study can suggest an association, but cannot demonstrate causality [emphasis added].  Compared to other cancers described in this study, pancreatic cancer does not have a strong association with uranium exposure.  Thus, there is <50% probability that the Veteran's pancreatic cancer was caused or aggravated by uranium exposure. 

With respect to an article discussing the effects of depleted uranium on allied forces in select areas of southern Iraq by Mohemid Al-Jebouri submitted by the appellant in May 2008, the expert noted that as no cases of pancreatic cancer were reported in the study, it showed no association between depleted uranium munitions and incidence of pancreatic cancer.  

As for an article submitted by the appellant, "Mustard Gas Caused Cancer in Gulf War Veterans and Abnormal Pulmonary Function Tests," submitted by the appellant in May 2008, which reported an increased incidence of pancreatic cancer in Persian Gulf War Veterans, the expert noted that there was no "primary data in this article regarding the suspected reason for higher pancreas cancer rates."  She also noted that the other risks factors, to include tobacco use and history of diabetes, which could be "confounders" in the Gulf War Veteran population, were not included.  

With respect to an article submitted by the appellant in May 2008 discussing a study ordered by VA of "Deaths After Gulf War Destroyed Iraqi Nerve Gases" following the destruction of the Khamislyah chemical weapons facility by U.S. combat engineers, the expert stated that it was unclear if the Veteran was exposed to this explosion, although it occurred in March 1991, during the Veteran's last month of duty in the Persian Gulf.  In point of fact, the July 2012 response from the U.S. Army Institute of Public Health indicated that, based on the official service  department evidence of the location of his unit during the explosion, the Veteran was not exposed to toxins from the Khamislyah, Iraq munitions demolition.  

The expert also discussed newspaper articles submitted by the appellant in October 2007 discussing the exposure of Persian Gulf War Veterans to chemical weapons, and observed that there was no data in these articles regarding cancer.  With respect to one article submitted at that time that included a discussion of the use of pyridostigmine bromide to counter the effects of sarin, the expert noted that while the record did not reflect any evidence that the Veteran was given this medication, the appellant did discuss an "unknown drug" administered during service [as a possible cause of the Veteran's s pancreatic cancer].  (See June 29, 2010, Hearing Transcript, page 6, wherein the appellant testified that the Veteran received daily "experimental injections" before he left for the Persian Gulf.)  In this regard however, the expert indicated that a search of medical literature did not yield any evidence suggesting a relationship between pyridostigmine and pancreatic cancer and that the medication was ultimately approved as pre-treatment against nerve gas by the Food and Drug Administration in 2003.  As such, she concluded that "there is no known association between pyridostigmine and pancreas cancer."  

As support for her conclusion that there was less than a 50 percent probability that complaints of abdominal discomfort as early as 1993 were a manifestation of or related to the pancreatic tumor, the medical expert noted that the Veteran was diagnosed with locally advanced pancreatic cancer in March 2001 and had signs of metastases in September 2001, which "suggests a relatively fast growing cancer to develop metastatic disease in this time frame."  Referencing one study (completed by Furukawa, H. and Moriyama, I., and included with the VHA opinion)  demonstrating that the doubling time of pancreatic cancer is approximately 159 days, and that the median survival rated for patients with pancreatic cancer with curative intent surgery was two years, she concluded that it was "highly unlikely that a patient with untreated cancer would survive for 10 years without treatment.  She also stated "[a]lthough there is no way to know for certain, it is likely that [the Veteran's] cancer developed no more than 2-3 years prior to diagnosis."  She also concluded as follows: 

The differential diagnosis for abdominal pain is long, including non-cancer (e.g. gastritis, ulcers) and cancer related causes of abdominal pain.  Given that clinic notes in 1996 and 1998 did not mention abdominal pain as a symptom during the visit, his abdominal pain in 1993 is likely not related to his pancreas cancer diagnosis.  

As support for her determination that there was less than a 50 percent probability that the Veteran's pancreatic cancer may have developed over a 10 or more-year time period, the expert referenced the rationale for the opinion above with respect to whether abdominal symptoms in 1993 were early manifestations of pancreatic cancer, as well as the fact that the VA physician who was said to have indicated that the Veteran's cancer was the product of a "10 year growth" did not do so in writing.   

There is no contrary competent evidence or opinion of record to refute the April 2015 VHA opinion, and the Board finds this opinion to be definitive as to the matter for consideration.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the most competent, credible, and probative evidence preponderates against a finding that the immediate and underlying cause of death, the Veteran's pancreatic cancer, was related to the Veteran's military service, to include as a result of exposure to toxins in the Persian Gulf.  

In making this determination, the Board acknowledges the appellant's assertions as to the relationship between the Veteran's death and service, to include in sworn testimony, due to exposure to chemical and environmental hazards such as burning petroleum wells, chemicals from destroyed bunkers, sarin nerve gas, mustard gas, experimental injections, forced medications, and low dose uranium exposure from depleted uranium rounds.  As indicated, she also maintains that abdominal symptoms that began in 1993 and continued thereafter represented early indicia of pancreatic cancer, and she testified that the Veteran did not receive medical treatment for his abdominal symptoms until 2001 because of his dislike of physicians. 

While the appellant's assertions have been considered, a finding that the Veteran's pancreatic cancer was etiologically to service requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the etiology of the Veteran's pancreatic cancer, or the date of the first manifestations of this condition, may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the most probative evidence of record does not support the appellant's contentions and, rather, her statements are substantially outweighed by the conclusions set forth in the April 2015 opinion. 

With regard to the medical references and articles submitted by the Veteran, the Board notes that such evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical references and articles provides only general information as to the potential harmful effects of exposure to toxins during the Persian Gulf war, and are not accompanied by any corresponding clinical evidence specific to the Veteran.  In short, these references and articles-as explained by the analysis of this information by the expert who completed the April 2015 VHA opinion-do not suggest a generic relationship between exposure to toxins in service and pancreatic cancer with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the undersigned finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight. Wallin, supra; Sacks, supra.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


